 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                      SOUTHERN DISTRICT OF CALIFORNIA
10
11    LAVON ANNETTE SEAWOOD,                   Case No.: 19cv555-LAB (WVG)
12                                Plaintiff,
                                               ORDER ADOPTING IN PART
13    v.                                       REPORT AND
                                               RECOMMENDATION
14    NANCY A. BERRYHILL, Acting
      Commissioner of Social Security,
15
                               Defendant.
16
17
           This case was referred to Magistrate Judge William Gallo for a report and
18
     recommendation, including a ruling on Plaintiff Lavon Annette Seawood’s motion
19
     to proceed in forma pauperis (“IFP”).         Judge Gallo issued a report and
20
     recommendation (Docket no. 5, the “R&R”), recommending that the IFP motion be
21
     denied and that the complaint be dismissed without prejudice. Objections were
22
     due May 7.
23
           On the deadline, Seawood filed an amended complaint and a renewed
24
     motion to proceed IFP, but no objections to the R&R.
25
           To the extent it recommends denial of the initial IFP motion and finds that
26
     the original complaint is deficient, the Court agrees and ADOPTS the R&R. The
27
     original IFP motion (Docket no. 3) is DENIED WITHOUT PREJUDICE. The Court
28

                                               1
                                                                       19cv555-LAB (WVG)
 1   accepts the amended complaint as filed, rendering moot the recommendation that
 2   the original complaint be dismissed. The renewed IFP motion (Docket no. 7) is
 3   REFERRED to Judge Gallo, and the order of reference (Docket no. 4) remains in
 4   effect.
 5             IT IS SO ORDERED.
 6   Dated: May 8, 2019
 7
 8                                        Hon. Larry Alan Burns
                                          Chief United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           2
                                                                     19cv555-LAB (WVG)
